     Case 2:16-cv-00172-KJM-JDP Document 119 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOHN HARDNEY,                                     No. 2:16-cv-0172-KJM-EFB P
11                       Plaintiff,
12            v.                                        ORDER
13    R. WARREN, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. He has filed a motion for an order compelling defendant Brazil to provide further

18   responses to interrogatory numbers 11, 13, 15, and 21. ECF No. 114. For the reasons stated

19   below, plaintiff’s motion is granted as to interrogatory nos. 11 and 21.

20          Brazil concedes that his response to interrogatory no. 11 was incomplete and has agreed to

21   provide a further response. Plaintiff’s motion to compel a further response to interrogatory no. 11

22   is granted.

23          In interrogatory no. 13, plaintiff asked about the existence of a written policy regarding

24   the escorting of and rehousing of inmates. Brazil responded that no written policy exists.

25   Plaintiff also asked why Brazil did not write a report when plaintiff was escorted to another

26   housing unit. Brazil responded that he “did not write a report because nothing happened and no

27   use of force occurred.” ECF No. 117 at 5. Although plaintiff may disagree with Brazil’s

28   statement, Brazil has sufficiently responded to the interrogatory and there is no basis upon which
                                                       1
     Case 2:16-cv-00172-KJM-JDP Document 119 Filed 09/23/20 Page 2 of 2

 1   to compel a further response. Nevertheless, Brazil states he will supplement this response with a
 2   potentially applicable section of the CDCR regulations. Id. at 6.
 3           In interrogatory no. 15, plaintiff asked about the fact-finding process of the investigation
 4   into plaintiff’s staff misconduct complaint against Brazil. Brazil responded that he did not
 5   conduct an investigation and as a result cannot respond. Brazil’s response is sufficient.
 6           In interrogatory no. 21, plaintiff asked how many misuse of force allegations have been
 7   confirmed. Brazil responded that he did not know. In his motion, plaintiff clarifies that he is
 8   asking about the number of allegations against Brazil in particular. So clarified, Brazil shall
 9   supplement his response to this interrogatory.
10           Accordingly, IT IS ORDERED that plaintiff’s motion to compel (ECF No. 114) is
11   GRANTED as to interrogatory nos. 11 and 21 and DENIED in all other respects. Brazil shall
12   serve plaintiff with a further response to interrogatory nos. 11 and 21 within 30 days from the
13   date of service of this order.
14   DATED: September 23, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
